DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/29/2021 has been entered.

Double Patenting
A Terminal Disclaimer was filed on 6/6/2022, and approved on 6/7/2022. This rejection is withdrawn.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Holly Johnson on 6/6/2022.
The application has been amended as follows:
In claim 4, amend as:
A method of forming an electro-chromic lens, the method comprising:
forming a uniform layer of an electro-chromic material comprising WOx where 2.7 < x < 2.9 on a lens blank or semi-finished lens blank;
exposing the lens blank or semi-finished lens blank to a first flux of the electro-chromic material traveling at a first angle of at least 1 degree and at most 89 degrees relative to a surface normal of the lens blank or semi-finished lens blank to form a first nano-columnar structured electro-chromic layer extending from the uniform layer;
wherein the forming and the exposing are by sputtering;
and
post-processing the lens blank or semi-finished lens blank after depositing the electro-chromic material, wherein the post-processing the lens blank or semi-finished lens blank comprises at least one of: 
surfacing the lens blank or semi-finished lens blank according to a prescription of the electro-chromic lens; 
edging the lens blank or semi-finished lens blank into a different shape; or 
grooving the lens blank or semi-finished lens blank.

In claim 5, amend as:
The method of claim 4, further comprising:
exposing the lens blank or semi-finished lens blank to a second flux of the electro-chromic material traveling at a second angle of at least 1 degree and at most 89 degrees relative to a surface normal of the lens blank or semi-finished lens blank to form a second nano-columnar structured electro-chromic layer over the lens blank or semi-finished lens blank.

In claim 6, amend as:
The method of claim 5, further comprising:
depositing a second ion-conducting layer over the second nano-columnar structured electro-chromic layer.

In claim 7, amend as:
The method of claim 4, further comprising:
depositing a first ion-conducting layer over the first nano-columnar structured electro-chromic layer.

Claims 24-27 are canceled.

Allowable Subject Matter
Claims 4-13 are allowed.
The following is an examiner’s statement of reasons for allowance: claim 4 of the invention is not shown in the prior art of a method of forming an electrochromic lens comprising forming a uniform layer of electrochromic material comprising tungsten oxide (WOx) on a lens blank or semi-finished lens blank, exposing the lens blank or semi-finished lens blank having the uniform layer to a first flux of the electrochromic material comprising WOx at a first angle of at least 1 degree and at most 89 degrees relative to a surface normal of the lens blank or semi-finished lens blank, and then post-processing the lens blank or semi-finished lens blank, and especially with regards to:
the combination of limitations:
the lens blank or semi-finished lens blank being defined by Applicant on p. 10 of Applicant’s Remarks filed 9/13/2021, which is distinct from the glass substrate of the prior art of Lee (US 2012/0162744);
the WOx from both the forming and exposing is a nonstoichiometric composition of the expression 2.7<x<2.9;
both the forming and the exposing is by sputter deposition;
the exposing forms a first nano-columnar structured electrochromic layer that extends from the uniform layer as interpreted in view of Applicant’s fig. 7A and figs. 8A-8L, wherein the first nano-columnar structured electrochromic layer comprises the WOx; and
the post-processing is at least one of surface, edging, or grooving as required by claim 4.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL A BAND/Primary Examiner, Art Unit 1794